Citation Nr: 1740500	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-34 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis.

2.  Entitlement to a disability rating in excess of 60 percent for diabetes mellitus, type II, with peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and bilateral early cataracts.  

3.  Entitlement to a disability rating in excess of 60 percent for chronic kidney disease with hypertension.  

4.  Entitlement to a separate compensable rating for carpal tunnel syndrome of the bilateral upper extremities. 

5.  Entitlement to a separate compensable rating for peripheral neuropathy of the bilateral upper extremities. 

6.  Entitlement to a separate compensable rating for peripheral neuropathy of the bilateral lower extremities.   

7.  Entitlement to a disability rating in excess of 10 percent for hiatal hernia. 

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for duodenal ulcer. 

9.  Entitlement to service connection for a respiratory infection. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 















INTRODUCTION

The Veteran had active service in the United States Army from July 1965 to February 1969.  This appeal comes before the Board of Veterans' Appeals (Board) from June 2011 and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, the Commonwealth of Puerto Rico.  The claim is currently under the jurisdiction of the RO in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to separate ratings for neuropathy and bilateral carpal tunnel syndrome, entitlement to service connection for a respiratory infection, entitlement to an increased rating for hiatal hernia, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for duodenal ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1997 Board decision denied reopening the Veteran's claim of entitlement to service connection for arthritis; the Board's decision was subsequently affirmed by the United States Court of Appeals for Veterans Claims. 

2.  Evidence received subsequent to Board's decision includes evidence that is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim.

3. Throughout the pendency of the appeal, the Veteran's diabetes mellitus, type II has not required regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight or strength.

4.  Throughout the pendency of the appeal, the Veteran's chronic kidney disease with hypertension has not been manifested by persistent edema and albuminuria with BUN [blood urea nitrogen] 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health.  


CONCLUSION OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for arthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for a rating in excess of 60 percent for diabetes mellitus, type II have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

3.  The criteria for a rating in excess of 60 percent for chronic kidney disease with hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§  4.115a, 4.115b, Diagnostic Code 7541 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

All appropriate development to obtain the Veteran's pertinent, available service treatment records, private treatment records, and VA treatment records has been completed.  VA examinations were provided in April 2011 to address the nature and severity of the Veteran's diabetes mellitus and chronic kidney disease.  Although the examinations were provided more than six years ago, there has been no indication in the electronic record that his diabetes and chronic kidney disease worsened since the April 2011 VA examinations.   

Accordingly, the Board will address the merits of the Veteran's claim.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

New and Material Evidence 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for arthritis in February 1970.  The RO determined that a diagnosis of arthritis was not shown by the evidence of record.  The Veteran was notified of the denial, but did not appeal the denial or submit any pertinent evidence within the appeal period.

In April 1994, the RO again denied service connection for arthritis.  The RO concluded that evidence showing arthritis was insufficient to demonstrate that the Veteran's arthritis was incurred in service or manifested to a compensable degree within one year after discharge from service.  The Veteran perfected an appeal, and in an April 1997 Board decision, the Board denied to reopen the claim for entitlement to service connection for arthritis.  The Board's decision was affirmed by the United States Court of Appeals for Veterans Claims (Court) in August 1998.  The Board acknowledged that the medical records included a diagnosis of generalized degenerative joint disease, but ultimately concluded that the evidence of record did not indicate that the degenerative joint disease was related to service.  

In August 2010, the Veteran filed a claim to reopen the issue of entitlement to service connection for arthritis.  In June 2011, the RO issued the rating decision under appeal, which determined that new and material evidence had not been presented.  

Since the April 1997 Board decision, the Veteran has not submitted any pertinent evidence in conjunction with his claim to reopen.  Additional medical records associated with the record show treatment for degenerative joint disease, but they do not indicate that his degenerative joint disease is related to service.

As new and material evidence has not been received the claim of entitlement to service connection for arthritis, the claim may not be reopened.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to how, as to the claim.

Factual Background and Analysis: Diabetes

The Veteran's diabetes mellitus, type II, with peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and bilateral early cataracts is rated pursuant to the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 60 percent rating is warranted in cases requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1), following the rating criteria, indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran is separately service-connected and rated for chronic kidney disease with hypertension as a complication of his diabetes mellitus.  

Regulation of activities is defined as the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-365 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted.

February 2010 private treatment records noted that the Veteran's diabetes mellitus required a low sodium, low fat, and 1,800 calorie diet.  

The Veteran was provided a VA examination in April 2011.  He reported that his blood sugar was under control with current treatment.  He reported one hypoglycemia episode.  He treated his diabetes mellitus with oral medication and was instructed to follow a restricted or special diet.  He was not restricted in his ability to perform strenuous activities.  The examiner noted two hospitalizations in February 2010 related to his kidney issues, hypertension, and diabetes mellitus.  

In his December 2013 substantive appeal, the Veteran stated that he used insulin twice per day.  

The Board finds that a rating in excess of 60 percent for diabetes mellitus, type II, with peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and bilateral early cataracts is not warranted.  In addition to more than one daily injection of insulin, restricted diet, and regulation activities, the evidence must show episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  The medical evidence of record does not support a finding of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  Moreover, the April 2011 VA examiner noted that the Veteran was not restricted in his ability to perform strenuous activities.  The medical evidence of record also fails to show weekly visits to his diabetic care provider or progressive loss of weight and strength.  

In addition, as discussed below, the Veteran is separately rated for chronic kidney disease with hypertension associated with his diabetes mellitus.  The evidence does not show that his erectile dysfunction and bilateral early cataracts associated with his diabetes mellitus are compensable.  The Board is remanding the issues of whether separate compensable ratings are warranted for bilateral carpal tunnel syndrome and neuropathy.  

With respect to erectile dysfunction, deformity of the penis with erectile dysfunction warrants a 20 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).  Otherwise, the rating is noncompensable.  In this case, there is no evidence that the Veteran's erectile dysfunction results in penile deformity.  During an August 2012 VA examination the Veteran reported decreased libido.  He treated his erectile dysfunction with medication.  A review of the medical evidence of record fails to show the presence of penile deformity.  Therefore, the Board finds that the criteria for a compensable rating for erectile dysfunction have not been met.  

With respect to bilateral early cataracts, preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia.  38 C.F.R. § 4.79, Diagnostic Code 6027.  A noncompensable disability rating is warranted for impairment of central visual acuity when the corrected visual acuity is 20/40 or better in both eyes.  38 C.F.R. § 4.79, Diagnostic Code 6066.  Impairment of visual acuity is determined based on the best distant vision obtainable. 38 C.F.R. § 4.76 (b).  During a March 2011 VA examination, the Veteran complained of progressive loss of bilateral vision and tearing up.  There was no evidence of diplopia, visual field by confrontation, or a history of eye disease or injury.  The Veteran's best-corrected vision was 20/40 in the right eye and 20/40 -1 in the left eye.  During a June 2013 VA examination, the Veteran's best-corrected vision was 20/40 bilaterally.  During the appeal period, the Veteran's corrected visual acuity was 20/40 bilaterally.  Accordingly, a compensable rating is not warranted for bilateral cataracts.  

Even if the Veteran's erectile dysfunction and bilateral early cataracts were compensable, the criteria for a 100 percent disability for diabetes mellitus would not be met.  Accordingly, the preponderance of the evidence is against a rating higher than 60 percent for diabetes mellitus, type II, with peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and bilateral early cataracts.   

Chronic Kidney Disorder with Hypertension

The Veteran's chronic kidney disorder is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7541.  Diagnostic Code 7541 directs that renal involvement in diabetes mellitus be rated as renal dysfunction.  38 C.F.R. § 4.115a provides that, for renal dysfunction, a 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

June 2009 private laboratory results showed BUN of 26 mg/dl and creatinine of 1.0 mg/dl.  

August 2009 VA treatment records showed BUN of 24.6 and creatinine of 0.92.  

February 2010 private treatment records documented BUN as high as 100 mg/dl and creatinine as high as 13.5.  During this time he was hospitalized with acute renal failure and given temporary dialysis.  

On VA Examination in April 2011, the examiner noted peripheral edema in the lower extremities due to diabetic renal disease.  Laboratories revealed BUN ranging from 21.7 to 34.6mg/dl and creatinine ranging from 0.99 to 1.05 mg/dl. The examiner noted two hospitalizations due to acute renal failure in February 2010.  From February 9, 2010 to February 17, 2010, the he was hospitalized for acute renal failure, uremic syndrome treated with hemodialysis, and diabetes.  From February 22, 2010 to March 2, 2010, the Veteran was hospitalized for end stage renal disease on hemodialysis, infected catheter, high blood pressure, uncontrolled diabetes mellitus, and anemia.  The examiner noted that the Veteran required temporary dialysis twice in February 2010.  

The Veteran submitted private treatment records from Interventional Nephrology dated from November 2010 to June 2013.  May 2013 laboratory results revealed creatinine of 1.16.  

The Board finds that the criteria for a rating in excess of 60 percent for chronic kidney disease with hypertension have not been met.  The medical evidence of record does not show persistent edema and albuminuria with BUN 40 to 80mg%; creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The Board notes that the Veteran's BUN and creatinine levels increased significantly in February 2010 due to acute renal failure, but returned to normal thereafter with temporary dialysis.  The medical evidence also does not show the need for regular dialysis, that chronic kidney disease precluded more than sedentary activity, or that the Veteran had markedly decreased function of kidneys or other organ systems   Accordingly, the Board finds that the criteria for a rating in excess of 60 percent for chronic kidney disease with hypertension have not been met.  


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for arthritis.

Entitlement to a rating higher than 60 percent for diabetes mellitus, type II is denied.

Entitlement to a rating higher than 60 percent for chronic kidney disease with hypertension is denied.



REMAND


As noted above, the Veteran's diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Note (1), following the rating criteria, indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

The April 2011 VA examination included a sensory examination.  The abnormal sensory examination results included decreased pain/pinprick and decreased light touch of the bilateral upper and lower extremities.  The ulnar and peripheral nerves of the upper extremities were affected and the peripheral nerves of the lower extremities were affected.  A nerve conduction study revealed prolonged bilateral median sensory latency, decreased right ulnar sensory and right sural amplitude, prolonged bilateral median distal motor latency, decreased right median motor amplitudes and conduction velocity, and decreased ulnar motor amplitudes and mild decrease distal conduction velocity.  The diagnosis was peripheral neuropathy of the lower extremities, bilateral carpal tunnel syndrome, and peripheral neuropathy of the upper extremities.  However, the medical evidence does not include sufficient information to properly rate his neuropathy and bilateral carpal tunnel syndrome.  Accordingly, a remand is required to obtain an examination to determine the current severity pf his neuropathy and bilateral carpal tunnel syndrome.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the RO or AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current severity of his bilateral neuropathy and bilateral carpal tunnel syndrome.  The electronic records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO must ensure that all information required for rating purposes is provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted, to include determining whether separate compensable ratings are warranted for neuropathy and bilateral carpal tunnel syndrome.  

4.  Then, the RO or the AMO should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


